DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/01/2022 has been entered and is currently under consideration.  Claims 1-3, 5-9, and 12-21 remain pending in the application.
Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1, ln 8, “theUHMWPE” should read –the UHMWPE--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 12-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (US 2012/0041094 of record) hereinafter Oral.
Regarding claim 1, Oral teaches:
A method for producing a cross-linked moulded body from UHMWPE (abstract), comprising:
in a first step, providing a compacted moulded body produced by mixing pulverulent or granular UHMWPE with an antioxidant and compacting the mixture ([0044, 0069]);
in a second step, heating the compacted moulded body ([0163]); and
in a third step, directly after heating, irradiating the heated moulded body in order to cross-link the UHMWPE in the heated moulded body (Fig 12; [0163]);
wherein:
the irradiation of the heated moulded body is carried out with x-ray radiation ([0176]).
Oral does not explicitly recite heating the compacted moulded body to a temperature of 100 °C or more and below the melting point of the UHMWPE.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed range ([0163]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed range.
Regarding claim 2, Oral teaches the method of claim 1.
Oral further teaches wherein the antioxidant is selected from tocopherols, tocotrienols, ascorbic acid, polyphenolic antioxidants, butylhydroxytoluol, and butylhydroxyanisole ([0062]).
Regarding claim 3, Oral teaches the method of claim 2.
Oral further teaches wherein the antioxidant is α-tocopherol ([0062]).
Regarding claim 5, Oral teaches the method of claim 1.
Oral further teaches wherein the amount of the antioxidant in the compacted moulded body is in the range of 0.02 to 2% by weight ([0061]).
Regarding claim 6, Oral teaches the method of claim 1.
Oral does not explicitly recite wherein the UHMWPE has a molecular weight in the range of 5* 106 to 107 g/mol.
However, Oral teaches a range of values for the molecular weight that overlaps with the claimed range ([0368]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the molecular weight as taught by Oral that overlaps with the claimed range.
Oral does not explicitly recite and a density in the range of 0.92 to 0.94 g/cm3.
However, Oral teaches a value that is similar to the claimed range ([0279]).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05.
Since close values/ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the density as taught by Oral since it is close to the claimed range.
Regarding claim 7, Oral teaches the method of claim 1.
Oral does not explicitly teach wherein the compacted moulded body has a dimension of 50 mm in each spatial direction.
However, Oral teaches a product having the dimensions of 3x3x3 mm ([0539]).
It has been held that changes in shape are obvious.  See MPEP 2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the size of the product as taught by Oral to that of the claimed dimensions.
Regarding claim 8, Oral teaches the method of claim 1.
Oral further teaches wherein the heating of the compacted moulded body is carried out in such a way that the heated moulded body retains a temperature of 90 °C or more during the irradiation ([0032]).
Regarding claim 9, Oral teaches the method of claim 1.
Oral further teaches wherein the compacted moulded body is arranged in a thermal insulation during the irradiation ([0287]).
Regarding claim 12, Oral teaches the method of claim 1.
Oral further teaches wherein the heated moulded body is irradiated with a radiation dose of 60 to 110 kGy ([0030]).
Regarding claim 13, Oral teaches the method of claim 1.
Oral does not explicitly recite wherein the irradiation is performed with a dose rate of 10 to 30 kGy/h.
However, Oral teaches a range of values for possible dose rates that overlaps with the claimed range ([0175]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the dose rate as taught by Oral that overlaps with the claimed range.
Regarding claim 15, Oral teaches:
A method for producing an implant or an implant part (abstract), comprising:
in a first step, providing a compacted moulded body produced by mixing pulverulent or granular UHMWPE with an antioxidant and compacting the mixture ([0044, 0069]);
in a second step, heating the compacted moulded body ([0163]); and
in a third step, directly after heating, irradiating the heated moulded body in order to cross-link the UHMWPE in the heated moulded body (Fig 12; [0163]); and
in a fourth step, machining of the cross-linked moulded body ([0203]);
wherein:
the irradiation of the heated moulded body is carried out with x-ray radiation ([0176]).
Oral does not explicitly recite heating the compacted moulded body to a temperature of 100 °C or more and below the melting point of the UHMWPE.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed range ([0163]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed range.
Regarding claim 16, Oral teaches the method of claim 15.
Oral further teaches wherein the cross-linked moulded body is not subjected to any thermal aftertreatment between the irradiation and the machining ([0203]).
Regarding claim 17, Oral teaches the method of claim 15.
Oral further teaches wherein the implant or implant part is packaged and sterilized by means of ethylene oxide ([0277]).
Regarding claim 18, Oral teaches the method of claim 1.
Oral does not explicitly recite wherein the heating is carried out to a temperature of 110 to 120 °C.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed range ([0234]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed range.
Regarding claim 19, Oral teaches the method of claim 18.
Oral further teaches wherein the heating is carried out over a period of 10 to 20 hours ([0056-0057]).

Oral does not explicitly recite wherein the heating is carried out at a temperature of 115 °C.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed value ([0234]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed value.
Regarding claim 20, Oral teaches the method of claim 8.
Oral further teaches wherein the heating of the compacted moulded body is carried out in such a way that the heated moulded body retains a temperature of 100 °C during the irradiation ([0032]).
Regarding claim 21, Oral teaches:
A method for producing a cross-linked moulded body from UHMWPE (abstract), comprising:
providing a compacted moulded body produced by mixing pulverulent or granular UHMWPE and with an antioxidant and compacting the mixture ([0044, 0069]);
heating the compacted moulded body ([0163]); and
irradiating the heated moulded body in order to cross-link the UHMWPE in the heated moulded body (Fig 12; [0163]),
wherein:
the heated moulded body retains a temperature of 90 °C or more during the irradiation ([0032]); and
the irradiation of the heated moulded body is carried out with x-ray radiation ([0176]).
Oral does not explicitly recite heating the compacted moulded body to a temperature of 100 °C or more and below the melting point of the UHMWPE.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed range ([0163]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed range.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Muratoglu et al. (US 2016/0250779 of record) hereinafter Muratoglu.
Regarding claim 14, Oral teaches the method of claim 1.
Oral does not explicitly teach wherein the irradiation is performed during a period of 3 to 7 hours.
However, in the same field of endeavor, Muratoglu teaches a range of values for the dose and dose rate that would result in an irradiation period that overlaps with the claimed range in order to properly crosslink the material ([0171]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the dose and dose rate as taught by Muratoglu that would result in an irradiation period that overlaps with the claimed range in order to properly crosslink the material.
Response to Arguments
Applicant's arguments filed 08 have been fully considered but they are not persuasive.
Applicant argues that it is not clear how the cited portions of Oral are related.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Similarly, one cannot show nonobviousness by attacking portions of a single reference.
Applicant argues that Oral does not teach UHMWPE in [0163].  [0163] recites “a blend of the polymeric material with an antioxidant such as vitamin E is cross-linked by radiation or chemical means.”  [0044] lists UHMWPE as a possible polymeric material used by Oral.
Applicant argues that Oral teaches the heating step after the radiation.  However, [0163] teaches that the polymeric material is “heated below or above the melting point or above the melting point at a high temperature. It can be further cross-linked by radiation or chemical means.”  The examiner note that the claims do not preclude the initial crosslinking step of Oral in [0163].
Applicant argues that Oral does not teach providing a compacted molded body produced by mixing pulverulent or granular UHMWPE with an added antioxidant and compacting the mixture.  [0069] recites “the starting material is obtained by a method comprising the steps of: i) blending one or more polymeric materials; and ii) consolidating the blend by compression molding as a single layer or as multiple layers containing different concentrations and/or types of one or more antioxidants.”
Applicant argues that Fig 12 does not teach a heating step prior to initial irradiation.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Again, the examiner note that the claims do not preclude an initial crosslinking prior to heating such as the method taught in Fig 12.
Applicant argues that Oral teaches heating above the melting point of UHMWPE.  [0163] recites “This [polymeric] material is then heated below or above the melting point or above the melting point at a high temperature.”  [0044] lists UHMWPE as a possible polymeric material used by Oral.
For at least the above reason, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743